J. S16040/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,                    :         IN THE SUPERIOR COURT OF
                                                 :              PENNSYLVANIA
                            Appellee             :
                                                 :
                    v.                           :
                                                 :
JORGE ALDEA,                                     :
                                                 :
                            Appellant            :         No. 1443 EDA 2015

              Appeal from the Judgment of Sentence April 13, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0004660-2012
                                          CP-51-CR-0004700-2012

BEFORE: OTT, J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY DUBOW, J.:                                      FILED MARCH 04, 2016

        Appellant, Jorge Aldea, appeals from the judgment of sentence

entered in the Court of Common Pleas of Philadelphia County following his

guilty plea to two counts of first-degree murder, one count of conspiracy,

and two counts of firearms not to be carried without a license.1 Appellant’s

counsel filed a Petition to Withdraw as Counsel and a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). We affirm the judgment of sentence

and grant the petition to withdraw.

        The relevant factual and procedural history is as follows.                     On

November      25,   2011,    Louis     Chevere       was   shot   and   killed   on   West

1
    18 P.S. § 2502(a); 18 P.S. 903 § (c); 18 P.S. § 6106(a)(1) respectively.
J. S16040/16


Westmoreland Street in Philadelphia. Two eyewitnesses identified Appellant

as the shooter from a photo array.

      Appellant admitted to his girlfriend, Eliana Vasquez, that he had killed

Chevere, and instructed her to go to police to provide them with

misinformation as to who had committed the murder, and to find out who

the potential witnesses were. Vazquez obtained several names of potential

witnesses, including one Rosemary Fernandez-Rivera.         Vazquez, Appellant,

and Appellant’s cousin, Raymond Soto, had several conversations concerning

the elimination of potential eyewitnesses. Soto obtained a handgun, and he

and Appellant recruited Shawn Poindexter to kill Fernandez-Rivera and make

it look like a robbery. Trial Ct. Op., 6/24/15, at 3-5, citing N.T.

      On January 23, 2012, Poindexter shot and killed Fernandez-Rivera

while she was at work in a store on North Mutter Street in Philadelphia.

Police determined from casings at the scene that the murder weapon had

been a nine-millimeter handgun. Id. at 4.

      On February 3, 2012, Appellant, Soto, Poindexter, and Vazquez were

each arrested and charged with the above crimes. Appellant, represented by

court-appointed counsel, decided to plead guilty.

      Prior to the recitation of facts at the plea hearing, Appellant completed

and signed two written guilty plea colloquies. The trial court conducted an

extensive oral colloquy in accordance with Pa.R.Crim.P. 590. The court

emphasized “the potential for the jury to impose the death penalty and the



                                      -2-
J. S16040/16


consequences of entering into a guilty plea including Appellant’s limited

appellate rights.”   Trial Ct. Op., 06/24/15, at 7.    Appellant informed the

court that he alone decided to enter into a plea; no one had threatened him

in order to get him to plead guilty.     Id.   Appellant admitted that he had

killed Chevere, that he conspired to kill Fernandez-Rivera, and that on both

occasions he had carried firearms without a license. The court accepted

Appellant’s pleas as knowing, intelligent, and voluntary.     At no point did

Appellant object during the plea colloquy.         The trial court sentenced

Appellant to, inter alia, two consecutive terms of life imprisonment without

the possibility of parole for the murder convictions. At no point did Appellant

file a post-trial motion to withdraw his pleas.

      On May 7, 2015, Appellant filed a notice of appeal.      The trial court

ordered Appellant to file a Pa.R.A.P. 1925(b) statement. Appellant’s court-

appointed counsel filed a timely statement indicating he intended to file an

Anders brief in lieu of a Rule 1925(b) statement pursuant to Pa.R.A.P.

1925(c)(4), asserting that there were no meritorious issues to raise on

appeal. On September 15, 2015, counsel filed a brief and an application to

withdraw as counsel pursuant to Anders, and Santiago, supra.

      In his Anders brief, counsel raised one issue: whether there is any

reason that Appellant should not be permitted to withdraw his guilty plea

and proceed to trial. Anders Brief at 3.




                                      -3-
J. S16040/16


      Before we address the merits of this appeal, we must determine

whether counsel has followed the procedures for filing a brief and petition to

withdraw pursuant to Anders and its progeny.            Commonwealth v.

Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en banc).          Counsel who

wishes to withdraw must file a petition to withdraw explaining that he or she

made a conscientious examination of the record and determined that an

appeal would be frivolous. Commonwealth v. Wright, 846 A.2d 730, 736

(Pa. Super. 2004). Also, counsel must provide a copy of the Anders brief to

the appellant and inform him of his right to proceed pro se, retain different

counsel, or assert issues not included in the Anders brief.

      The substance of the Anders brief must “(1) provide a summary of the

procedural history and facts, with citations to the record; (2) refer to

anything in the record that counsel believes arguably supports the appeal;

(3) set forth counsel’s conclusion that the appeal is frivolous; and (4) state

counsel’s reasons for concluding that the appeal is frivolous. Counsel should

articulate the relevant facts of record, controlling case law, and/or statutes

on point that led to the conclusion that the appeal is frivolous.” Santiago,

978 A.2d at 361.

      Counsel in the instant case has complied with the procedural and

substantive requirements of Anders and Santiago.

      When a defense attorney files an Anders brief, the appellate court

must conduct an independent review of the record to determine whether



                                    -4-
J. S16040/16


there are any meritorious issues counsel could have raised. Santiago, 978

A.2d at 355 n.5. We have reviewed the record here and conclude that there

are no meritorious issues.

      With respect to Appellant’s argument that he should be permitted to

withdraw his guilty plea and proceed to trial, our review indicates that

Appellant did not object to the voluntariness of his plea during the plea

colloquy, nor did Appellant file a motion to withdraw his guilty plea within

ten days of sentencing. See Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i). Pursuant

to well-settled case law, this failure results in waiver. Commonwealth v.

Lincoln, 72 A.3d 606, 609-10 (Pa. Super. 2013).             We, thus, decline to

review Appellant’s challenge to the validity of his plea.

      Our review of the record indicates that there are no meritorious issues

counsel could have raised. We, thus, affirm the judgment of sentence and

grant counsel’s motion to withdraw.

      Judgment of sentence affirmed.          Counsel’s petition to withdraw

granted. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/4/2016




                                      -5-